      Case 1:11-cr-00928-DLC Document 212 Filed 01/06/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :              11cr928-01 (DLC)
                -v-                    :
                                       :                    ORDER
HERNAN HURTADO,                        :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     A conference on the violation of supervised release is

scheduled for January 28, 2021 at 10:00 a.m.        The defendant

resides in the state of Florida.      Due to the travel restrictions

imposed by the State of New York and the recent spike in COVID-

19 cases, an in-court proceeding may not be available to the

defendant.   Accordingly, it is hereby

     ORDERED that defense counsel shall respond to the following

question by Wednesday, January 13:

          Does the defendant consent to have the violation of
          supervise release status conference occur through
          videoconference technology?

     If the defendant consents to proceed with the conference

through videoconference technology, please complete and submit
         Case 1:11-cr-00928-DLC Document 212 Filed 01/06/21 Page 2 of 2



the written consent form attached to this Order if it is

feasible to do so.

Dated:       New York, New York
             January 6, 2021

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
